OFFICE ACTION
Allowance Subject Matter
Claims 1-10, 12-14, 21-27 are allowed. Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Patent No. 8,486,787 to Kim et al, does not anticipate or suggest such limitations as: “removing a portion of the etchable layer through the first opening and the second opening by performing an anisotropic etch until the first reference feature is reached; and after the first reference feature is reached, changing an etching condition from an etch with more anisotropic weight toward an etch with less anisotropic weight[,] and more isotropic weight” (as applied to Claims 1 and 9), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Note:	None of the cited arts in IDS dated 01/07/2020 and 11/04/2021 reads on pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
November 10, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815